SENTENCIA
H — i
En el presente caso, el señor Roynell Valentín Rivera fue encontrado culpable, mediante juicio por jurado, por violación al Art. 108 del Código Penal de 2012 (33 LPRA see. 5161) (agresión) e infracciones a los Arts. 5.04, 5.05, y 5.15 de la Ley Núm. 404-2000, Ley de Armas de Puerto Rico, 25 LPRA secs. 458c, 458d y 458n, respectivamente. Así las cosas, en dictámenes separados, el Tribunal de Pri-mera Instancia le impuso una pena de reclusión de dieci-nueve años y seis meses.
Inconforme con dicha determinación, y a través de su re-presentación legal, el 17 de diciembre de 2014, el señor Va-lentín Rivera acudió en alzada al Tribunal de Apelaciones. Allí, en esencia, argumentó que el Tribunal de Primera Ins-tancia había errado en la apreciación de la prueba.
Evaluado el planteamiento del peticionario, y luego de varios meses de inactividad, el 27 de febrero de 2015 (noti-ficada el 12 de marzo de 2015), el Tribunal de Apelaciones dictó sentencia. Al así hacerlo, confirmó los dictámenes recurridos. Se fundamentó en que el señor Valentín Rivera no incluyó —ni solicitó prórroga para presentar— una transcripción, una exposición estipulada o una exposición narrativa de la prueba oral presentada ante el Tribunal de Primera Instancia, según lo dispuesto en las Reglas 29 y 76 *638del Reglamento del Tribunal de Apelaciones, 4 LPRA Ap. XXII-B.
Inconforme con dicho proceder, el 3 de junio de 2015 el señor Valentín Rivera acude ante nos. En síntesis, sostiene que el Tribunal de Apelaciones erró al desestimar el re-curso sin haber notificado, previamente, que no se había presentado ante ese foro una exposición narrativa o una transcripción de la prueba oral. La Procuradora General del Estado Libre Asociado de Puerto Rico (Procuradora General) se opuso a esta solicitud.
Con el beneficio de la comparecencia de ambas partes, estamos en posición de resolver. Procedemos, pues, a así hacerlo.
HH
Como es sabido, “[e]n nuestro sistema judicial, el derecho a apelar es un derecho estatutario y no constitucional, por lo que le compete a la Asamblea Legislativa determinar si las partes tendrán derecho a invocar la jurisdicción apelativa de los tribunales”. Pérez Soto v. Cantera Pérez, Inc. et al., 188 DPR 98, 104 (2013). Véanse: Gran Vista I v. Gutiérrez y otros, 170 DPR 174 (2007); Reyes v. Delgado, 81 DPR 937 (1960).
Una vez la Asamblea Legislativa reconoce tal derecho, recae en este Tribunal la facultad para diseñar las reglas que aseguren el “acceso fácil, económico y efectivo” al foro apelativo intermedio. (Énfasis suplido). Regla 2(1) del Re-glamento del Tribunal de Apelaciones, 4 LPRAAp. XXII-B. Véase Fraya v. A.C.T., 162 DPR 182 (2004). Lo anterior claramente se infiere de lo dispuesto en los Arts. 2.002 y 4.004 de la Ley Núm. 201-2003, Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 (4 LPRA sees. 24c y 24w), respectivamente.
A tenor con dicha facultad, y con relación a las normas sustantivas y procesales que gobiernan los procesos ante el *639foro apelativo intermedio, allá para el 2004 este Tribunal aprobó el Reglamento del Tribunal de Apelaciones. Este cuerpo reglamentario —en conjunto con las Reglas de Pro-cedimiento Civil y de Procedimiento Criminal— regula el contenido de los recursos que se presentan ante él. Pérez Soto v. Cantera Pérez, Inc. et al., supra; J.P. v. Frente Unido I, 165 DPR 445, 458 (2005).
Así las cosas, y en lo pertinente a la controversia que nos ocupa —dirigida a cuestionar la forma en que el foro sentenciador apreció la prueba — , la Regla 29 del Regla-mento del Tribunal de Apelaciones, supra, la cual regula todo lo relacionado a la recopilación de la prueba oral ofre-cida en un caso criminal, establece lo siguiente:
(A) Cuando la parte apelante o peticionaria estime que para resolver una apelación o un recurso de certiorari es necesario que el Tribunal de Apelaciones considere alguna porción de la prueba oral presentada ante el Tribunal de Primera Instancia, someterá, [en] conformidad con los requerimientos que más adelante se exponen, uno de los documentos siguientes o una combinación de ellos:
(1) Transcripción.
(2) Exposición estipulada.
(3) Exposición narrativa.
(B) La parte apelante o peticionaria deberá, en el término de diez (10) días de la presentación de la apelación, acreditar que el método de reproducción de la prueba oral que utilizará es el que propicie la más rápida dilucidación del caso, pudiendo el tribunal determinar el método que alcance esos propósitos.
(C) Transcripción, exposición estipulada, exposición narra-tiva de la prueba. — La reproducción de la prueba oral me-diante transcripción se hará conforme las disposiciones de la Regla 76 de este apéndice y cuando fuere mediante exposición estipulada o exposición narrativa, conforme las disposiciones de la Regla 76.1 de este apéndice. (Énfasis suplido). 4 LPRA Ap. XXII-B.
Por otra parte, en lo relacionado a la transcripción de la prueba oral en los recursos de apelación y de certiorari ante el foro apelativo intermedio, la Regla 76(A) del Reglamento del Tribunal de Apelaciones, 4 LPRA Ap. XXII-B, dispone que
*640[;u]na parte en una apelación o en un recurso de “certiorari” ante el Tribunal de Apelaciones notificará al Tribunal de Ape-laciones no más tarde de diez (10) días desde que se presentó el escrito de apelación o se notificó la expedición del auto solici-tado que se propone transcribir la prueba oral. En esa moción, la parte proponente expresará las razones por las cuales con-sidera que la transcripción es indispensable y que propicia mayor celeridad en los procesos que la presentación de una exposición estipulada o una exposición narrativa. En todo caso, la parte proponente identificará en la moción las porcio-nes pertinentes del récord ante el Tribunal de Primera Instan-cia cuya transcripción interesa, incluyendo la fecha del testi-monio y los nombres de los(las) testigos. (Énfasis suplido).
Por último, en su inciso (B), la referida disposición legal establece que,
[a]utorizada la transcripción, su proponente podrá solicitar al Tribunal de Primera Instancia la regrabación de los procedimientos. La moción a esos efectos será presentada den-tro de los diez (10) días siguientes a la notificación de la orden del Tribunal de Apelaciones. Regla 76(B), 4 LPRA Ap. XXII-B.
Como se puede apreciar, de la normativa antes expuesta claramente se desprende que la parte que recurre ante el Tribunal de Apelaciones y señala errores en cuanto a la apreciación de la prueba debe: (1) someter una transcrip-ción, una exposición estipulada o una exposición narrativa de la prueba oral presentada ante el Tribunal de Primera Instancia, y (2) dentro de los diez días siguientes a la pre-sentación del recurso, presentar una moción en la que ex-plique cuál es el mecanismo de reproducción de la prueba que ha de utilizar y los motivos por los cuales éste es el más apropiado. Además, a tenor con la Regla 76(A) del Reglamento del Tribunal de Apelaciones, supra, se re-quiere que, dentro de esos mismos diez días, la parte ape-lante indique cuáles son las porciones pertinentes del ré-cord que interesa reproducir, incluso la fecha de los testimonios y los nombres de los testigos. Es así, y solo así, que el recurso queda perfeccionado de forma tal que el foro apelativo intermedio —en este tipo de caso— quede en po-*641sición de adjudicar en los méritos las controversias plan-teadas ante sí.
1 — ! 1-H K — 1
Por otra parte, en reiteradas ocasiones hemos señalado que “[l]a existencia de un conjunto de normas que regulan la práctica apelativa puertorriqueña implica, en esencia, que aunque haya derecho a apelar, las normas sobre el perfeccio-namiento de los recursos apelativos deben ser observadas ri-gurosamente y su cumplimiento no puede quedar al arbitrio de las partes o sus abogados”. (Enfasis suplido). Pérez Soto v. Cantera Pérez, Inc. et al., supra, págs. 104-105. Véase Hernández Maldonado v. Taco Maker, 181 DPR 281 (2011).
Cónsono con lo anterior, los abogados están obligados a cumplir fielmente con el trámite prescrito en las leyes y en los reglamentos aplicables para el perfeccionamiento de los recursos, es decir, a estos no les corresponde decidir qué disposiciones reglamentarias se deben acatar y cuándo. Soto Pino v. Uno Radio Group, 189 DPR 84 (2013); Hernández Maldonado v. Taco Maker, supra, pág. 290. Ello es así puesto que el propósito de la referida reglamentación es, además de facilitar el proceso de revisión apelativa, co-locar al tribunal en posición de decidir correctamente los casos. Soto Pino v. Uno Radio Group, supra.
Así pues, la inobservancia de las disposiciones regla-mentarias sobre la forma y presentación de los recursos puede conllevar la sanción más severa para cualquier re-clamante: la desestimación. Hernández Maldonado v. Taco Maker, supra; Pueblo v. Rivera Toro, 173 DPR 137 (2008); Lugo v. Suárez, 165 DPR 729 (2005). Ello siempre y cuando nos aseguremos que el quebrantamiento con los postulados reglamentarios haya provocado un impedimento real y me-ritorio para considerar la controversia en los méritos. Román et als. v. Román et als., 158 DPR 163, 167 (2002). Tal es el caso de autos.
*642IV
Como mencionamos anteriormente, en el presente caso, el señor Valentín Rivera acudió al Tribunal de Apelaciones representado por abogado y señaló, en esencia, errores re-lacionados a la apreciación de la prueba por parte del foro sentenciador. Sin embargo, contrario a lo dispuesto en las disposiciones legales y reglamentarias que regulan los pro-cesos ante dicho foro, el señor Valentín Rivera no incluyó —ni solicitó prórroga para presentar— una transcripción, una exposición estipulada o una exposición narrativa de la prueba oral que se presentó ante el Tribunal de Primera Instancia. Es decir, el señor Valentín Rivera no colocó al Tribunal de Apelaciones en posición de poder atender la controversia ante su consideración y, en consecuencia, po-der determinar si en efecto se cometieron los errores señalados. Tampoco demostró justa causa para su incumplimiento. Simplemente, abandonó su caso sin más.
Es menester señalar que —contrario a lo señalado por el peticionario— en este caso ocurrió algo muy distinto a lo ocurrido en Pueblo v. Rivera Toro, supra, toda vez que en dicho caso el apelante nunca abandonó los tramites apela-tivos relacionados a su causa de acción. En el referido caso —dentro del término que el Reglamento del Tribunal de Apelaciones dispone para ello— el apelante solicitó un tér-mino de sesenta días para presentar una exposición narra-tiva de la prueba. Expirado el término y sin que se presen-tara la exposición narrativa, la parte apelada solicitó la desestimación del recurso, por lo que el Tribunal de Apela-ciones emitió una orden de mostrar causa por la cual no se debía desestimar. Oportunamente, el apelante presentó una transcripción de la prueba oral por no haber podido realizar la exposición narrativa debido a lo distante de las oficinas de los representantes legales de las partes y los compromisos de ambas partes. Así pues, la parte apelada presentó una moción informativa en la que alegó que la *643transcripción sometida carecía de certificación y contenía varias incongruencias, por lo que solicitó la grabación que el apelante hizo de los procedimientos, la cual entregó la parte apelante. Ante este cuadro fáctico, el Tribunal de Apelaciones dictó sentencia en la que desestimó la apela-ción porque presuntamente no se había cumplido con la orden de mostrar causa y otras incomparecencias que de-mostraban el abandono de la apelación.
Vemos, pues, que en Pueblo v. Rivera Toro, supra —a diferencia de lo ocurrido en el caso ante nuestra considera-ción — , la parte se mantuvo en constante comunicación con el tribunal y demostró su interés en continuar con su causa de acción. Lo anterior no ocurrió en el caso ante nos.
Como ya hemos dicho, en el presente caso, distinto a lo ocurrido en Pueblo v. Rivera Toro, supra, el señor Valentín Rivera no incluyó —ni solicitó prórroga para presentar— una transcripción, una exposición estipulada o una exposi-ción narrativa de la prueba oral presentada ante el Tribunal de Primera Instancia. Tampoco demostró justa causa para su incumplimiento. Ello, sin duda, ocasionó un impe-dimento real y meritorio para que el Tribunal de Apelacio-nes pudiese considerar la controversia en los méritos. Así las cosas, y como correctamente lo hizo, el foro apelativo confirmó el dictamen apelado, pues no se rebatió la presun-ción de corrección que lo acompaña.
Como sabemos, en nuestro ordenamiento jurídico, y par-ticularmente en este tipo de casos, le otorgamos un alto grado de deferencia al foro sentenciador, pues estuvo en mejor posición para aquilatar la evidencia testifical pre-sentada, ya que tuvo la oportunidad de oír y ver —de forma directa— el comportamiento del testigo. Pueblo v. García Colón 1, 182 DPR 129 (2011); Pueblo v. Irizarry, 156 DPR 780, 815 (2002); Pueblo v. Cabán Torres, 117 DPR 645 (1986). Es por ello que, de ordinario, cuando se señalan errores relacionados a la apreciación de la prueba —como en el caso de autos — , se exige que el recurso sea perfeccio-*644nado mediante alguno de los mecanismos de recopilación de la prueba oral presentada ante el Tribunal de Primera Instancia. Rivera v. Pan Pepín, 161 DPR 681 (2004); Hernández v. San Lorenzo Const., 153 DPR 405, 411-422 (2001); Pueblo v. Calderón Hernández, 145 DPR 603 (1998). Lo anterior no sucedió en el presente caso y no era un requisito reglamentario que el Tribunal de Apelaciones se lo recordara a las partes, sus abogados o abogadas. El Reglamento del Tribunal de Apelaciones es, en extremo, claro sobre ese particular.
Siendo ello así, no podemos, desde este estrado apela-tivo de última instancia, sin una razón que verdadera-mente lo justifique, variar a conveniencia nuestra, a conve-niencia de una de las partes, sus abogados o abogadas, los requisitos sustantivos y procesales que actualmente se exi-gen en la práctica apelativa puertorriqueña. Eso no es ac-ceso a la justicia. En el caso de autos no se cometieron los errores señalados.
Así pues, por entender que las disposiciones legales y reglamentarias que gobiernan todo lo relacionado a la pre-sentación de los recursos apelativos ante nuestros tribuna-les no deben interpretarse flexiblemente en aquellas ins-tancias en que una parte, su abogado o abogada, sin justa causa, incumple con los requisitos establecidos en éstas, procede confirmar la sentencia emitida por el Tribunal de Apelaciones en el caso de marras.
Lo anterior, sin embargo, no resulta ser óbice para cual-quier acción, si alguna, que la parte afectada pudiese tener, a raíz de la conducta desplegada por su representación legal.
V
Por los fundamentos antes expuestos, se confirma la Sentencia emitida por el Tribunal de Apelaciones.
*645Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
El Juez Asociado Señor Estrella Martínez emitió una opinión disidente, a la que se unió la Jueza Presidenta Oronoz Rodríguez. La Jueza Asociada Señora Pabón Charneco no intervino.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo